Citation Nr: 0023886	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for flu-like symptoms 
manifested by painful muscles, multiple joint pain and 
tiredness/fatigue, a skin disability manifested by burning 
skin and rashes, and a psychiatric disability manifested by 
depression, insomnia and memory loss, all claimed as due to 
undiagnosed illnesses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to 
March 1992.  He had service in Southwest Asia during the 
Persian Gulf War.  This is an appeal from a February 1998 
rating action by the Department of Veterans Affairs (VA) 
Regional Office, Los Angeles, California, which denied 
entitlement to service connection for flu-like symptoms 
manifested by painful muscles, multiple joint pain and 
tiredness/fatigue, a skin disability manifested by burning 
skin and rashes, and a psychiatric disability manifested by 
depression, insomnia and memory loss, all claimed as due to 
undiagnosed illnesses.  In July 1999 the veteran testified at 
a hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's service medical records reflect that he had 
episodes of flu-like symptoms in February 1990 and 
December 1991.  He had bronchitis in July 1991.

2.  When the veteran was afforded a VA general medical 
examination in June 1992, none of the conditions currently at 
issue were demonstrated.

3.  In 1997, the veteran was afforded VA dermatological, 
neurological, psychiatric and orthopedic examinations.  The 
veteran's complaints included an aching feeling in all 
muscles, burning skin, and constant fatigue.  

4.  On the neurological examination it was indicated that a 
work-up would be necessary to determine the nature of the 
veteran's symptoms.  The neurological examination was normal. 

5.  On the August 1997 VA psychiatric examination the veteran 
reported having a diagnosis of lipoid nephrosis.  The final 
diagnoses included phase of life problems and lipoid 
nephrosis.  

6.  On the VA orthopedic examination in July 1997, the 
examiner indicated that the veteran's flu-like symptoms as 
well as his myalgia were consistent with other accounts of 
Gulf War syndrome in terms of the joint aching and pain.  

7.  The veteran's claims for service connection for the 
conditions at issue are plausible.  


CONCLUSION OF LAW

The veteran has submitted well grounded claims for service 
connection for flu-like symptoms manifested by painful 
muscles, multiple joint pain and tiredness/fatigue, a skin 
disability manifested by burning skin and rashes, and a 
psychiatric disorder manifested by depression, insomnia and 
memory loss, all claimed as due to undiagnosed illnesses.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that he had 
episodes of flu-like symptoms in February 1990 and 
December 1991.  He had bronchitis in July 1991.

When the veteran was afforded a VA general medical 
examination in June 1992 none of the conditions for which 
service connection is currently claimed were demonstrated.  

In 1997 the veteran was afforded VA dermatological, 
neurological, orthopedic, psychiatric, and general medical 
examinations.  His complaints included an achy feeling in all 
muscles, burning skin, and constant fatigue.  

On the VA neurological examination conducted in August 1997 
the examiner indicated that the neurologic examination was 
normal but that in order to determine the nature of the 
veteran's symptoms it would be necessary to rely on a work-up 
to determine if any diagnoses had been reached.  On the 
August 1997 VA psychiatric examination the veteran reported 
that he had been diagnosed as having lipoid nephrosis.  On 
the VA orthopedic examination conducted in July 1997, the 
examiner commented that the veteran's flu-like symptoms, as 
well as his myalgia, were consistent with other accounts of 
Gulf War syndrome. 

During the July 1999 Board hearing, the veteran related that 
he had symptoms including burning skin, rashes, loss of hair, 
memory loss, depression, and insomnia.  He also related that 
he experienced pain in his muscles and joints.  He related 
that he had been seen at the VA medical center at Loma Linda 
and had been diagnosed as having a kidney disease.  He 
related that a kidney biopsy had been performed at that 
facility.  Records of the treatment and kidney biopsy are not 
included in the claims file.

In view of the foregoing matters, the Board finds that the 
veteran's claims for service connection for the conditions at 
issue are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The VA accordingly has a duty to assist him in 
the development of his claims.  For reasons which will be set 
forth below, the case must be returned to the regional office 
before a final resolution can be attained.  





ORDER

The veteran's claims for service connection for flu-like 
symptoms manifested by painful muscles, multiple joint pain 
and tiredness/fatigue, a skin disability manifested by 
burning skin and rashes, and a psychiatric disability 
manifested by depression, insomnia and memory loss are well 
grounded.  The appeal is granted to this extent.  


REMAND

As noted previously, there are records of the veteran's 
treatment at the VA Medical Center, Loma Linda, which may 
have a bearing on his claim.  The Board also believes that 
additional medical evidence would be desirable, and the case 
is REMANDED to the regional office for the following action:

1.  The regional office should contact 
the VA Medical Center, Loma Linda, and 
request that that facility provide all 
medical records reflecting treatment of 
the veteran since April 1997, including 
any report of a kidney biopsy.  Any such 
records obtained should be included with 
the claims file.

2.  The veteran should then be afforded 
an examination by a specialist in 
nephrology in order to determine the 
nature and extent of any kidney 
disability that may now be present.  All 
indicated special studies should be 
conducted.  To the extent possible, the 
examiner should express an opinion as to 
whether any kidney disability of the 
veteran accounts for any or all of his 
current complaints.  The claims file is 
to be made available to the examiner for 
review.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice. 

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case, pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link




